DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recent claim amendments. Upon review, the Examiner respectfully disagrees with the Applicants assertions, and believes the prior art of record remains pertinent with respect to the claims as currently presented. As best understood, the Examiner believes the main point of contention to be in regards to the claimed location of the transmit and receive coils, currently amended to recite said coils are incorporated in wings of a respective aircraft. The Examiner would first like to remind the Applicant that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is further reminded that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. It is within reason to take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. 
With respect to the teachings of the prior art, it is believed the combination of said art clearly teaches the claims as currently presented. Prior art Yugang et al. discloses a system which includes a transmitting and a receiving aircraft. Said aircrafts are positioned so as to carry out power transmission between the respective aircrafts. As previously stated however, while Yugang clearly establishes a transmitting and a receiving aircraft, Yugang was silent in regards to the respective positioning or housing of said transmit and receive components. Prior art Bommer was further relied upon to teach that it is known for an aircraft, comprising a tail, wings, etc. to house such power transmission and reception components potentially within the wings of a respective aircraft. As discussed within paragraph 0015, for example, the wings 130 of an aircraft may be treated as a structure having multiple cavities bounded by skin panels. Fig. 2 of Bommer provides an example of a cavity 220 bounded by skin 200. Paragraph 0027 of Bommer goes on to further teach that “A variety of antennas can be designed and configured to allow for RF signal or power to be coupled from one isolated cavity to another.” Fig. 5 also shows a visual representation as to how respective cavities (i.e. C1 and C2) may incorporate transmitter and receiver components so as to carry out power transmission. Furthermore, Fig. 7, step 720 along with associated paragraph 0048 state that cavity resonators may be incorporated into the selected aircraft structures (i.e. the wing of an aircraft, which as discussed in paragraph 0015 may have multiple cavities). The Examiner would also like to remind the Applicant that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse
While the Examiner appreciates potential differences between the teachings of Bommer and the Applicant’s claimed invention, the Applicant is once again reminded that it is the combination of references, and no one reference individually which needs to be taken into consideration. In this case, the Examiner believes that one of ordinary skill in the art, presented with the teachings of Yugang and Bommer, would be well versed, and understand the nuances and complexities that would come along with determining where to place respective transmitting and receiving components, as Yugang clearly establishes utilizing a dedicated transmitting aircraft and a dedicated receiving aircraft, and the teachings of Bommer clearly establish it is known in the art for an aircraft to be comprised of wings, said wings having respective cavities capable of housing wireless power transmitting or receiving components, or even potentially both. For these reasons, inter alia, the Examiner believes the previous rejection should remain upheld. The Examiner will provide an updated rejection below so as to address the most recent claim amendments along with newly introduced claims 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 6-7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugang et al. (WO 2015/003430 A1) in view of Bommer (U.S. Patent Publication Number 2009/0184877).
Regarding Claim 6:
Yugang et al. discloses a method for recharging a battery onboard a receiving aircraft, comprising: flying the receiving aircraft and a transmitting aircraft (see, for example, page 7/8 which discloses the steps for a wireless power supply method between a transmitting aircraft and a receiving aircraft: “S2: The automatic positioning module receives the flight status and spatial position signals of the first aircraft and the second aircraft detected by the navigation system, and compares the flight status. The spatial position signal is transmitted to the core processing module, which aligns the first aircraft and the second aircraft at the energy receiving end of the second aircraft, and outputs alignment information to the energy transmission module;…” see also the Abstract which discloses an energy transmission module, an automatic positioning module, and a core processing module are to be included within the power supply system of the aircrafts. See also claim 1 which discloses the automatic positioning module controls the flight status and space position of the first aircraft and the second aircraft) while maintaining a receive coil onboard the receiving aircraft (see, for example, page 5/8 which discloses the transmitting aircraft includes a primary side circuit so as to output power via a primary coil, as well as a receiving aircraft including a secondary side circuit so as to receive the wireless power transmission; see also claim 2 which discloses the energy receiving end includes a secondary winding located within the second aircraft for example) within a resonant inductive coupling range of a transmit coil connected to an (see, for example, claim 2 which discloses the energy output terminal of the transmitting aircraft comprising a rectification and filtering power factor correction module, and a high-frequency inverter module configured to provide AC power to the primary winding. See also claim 1, page 6/8, etc. which discloses the receiving aircraft is to be positioned so as to be in range of the transmitting aircraft thereby being within coupling range to receive wireless power transmission); transferring power wirelessly from the transmit coil onboard the transmitting aircraft to the receive coil onboard the receiving aircraft (see, for example, claims 1-2 which disclose the transmitting aircraft is configured to transmit wireless power from the primary winding to the secondary winding of the receiving aircraft during flight) by supplying an alternating current to the transmit coil while the receive coil is within the resonant inductive coupling range (see, for example, claim 2 which discloses the energy output terminal of the transmitting aircraft comprising a rectification and filtering power factor correction module, and a high-frequency inverter module configured to provide AC power to the primary winding. See also claim 1, page 6/8, etc. which discloses the receiving aircraft is to be positioned so as to be in range of the transmitting aircraft thereby being within coupling range to receive wireless power transmission); converting electric current induced in the receive coil to direct current (see, for example, claim 2 which discloses the receiving aircraft will receive the wirelessly transmitted power via the secondary winding and in turn rectify said power so as to transmit to the electrical equipment associated with said receiving aircraft); and charging the battery using at least some of the direct current (see, for example, claim 2, page 5/8, 6/8, etc. which disclose the receiving aircraft providing the rectifier DC power to the various electrical equipment such as the battery which may require charging). While Yugang teaches a respective transmitting and receiving aircraft, Yugang fails to explicitly teach wherein the transmit coil is incorporated in a wing of the transmitting aircraft and the receive coil is incorporated in a wing of the receiving aircraft.
However, Bommer discloses wherein the transmit coil is incorporated in a wing of the transmitting aircraft and the receive coil is incorporated in a wing of the receiving aircraft (Fig.’s 1-2, 5, and 7, wireless equipment 160a-160e incorporated within wing(s) 130 comprised of various cavities for housing transmitter/receiver equipment, step 720, etc. , and their related discussion; see, for example, paragraphs 0012-0018, 0027, 0048, etc. As discussed within paragraph 0015, for example, the wings 130 of an aircraft may be treated as a structure having multiple cavities bounded by skin panels. Fig. 2 of Bommer provides an example of a cavity 220 bounded by skin 200. Paragraph 0027 of Bommer goes on to further teach that “A variety of antennas can be designed and configured to allow for RF signal or power to be coupled from one isolated cavity to another.” Fig. 5 also shows a visual representation as to how respective cavities (i.e. C1 and C2) may incorporate transmitter and receiver components so as to carry out power transmission. Furthermore, Fig. 7, step 720 along with associated paragraph 0048 state that cavity resonators may be incorporated into the selected aircraft structures (i.e. the wing of an aircraft, which as discussed in paragraph 0015 may have multiple cavities)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yugang to incorporate transmit and receive coils within a wing of a respective aircraft as taught within Bommer so as ensure the coils will be positioned within an accessible and maneuverable location associated In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the selection or rearranging of the transmitting and receiving components associated with an aircraft is believed to fall within the range of one having ordinary skill in the art.
Regarding Claim 7:
Modified Yugang teaches the limitations of the preceding claim 6. Modified Yugang, in further view of Yugang, discloses flying the receiving aircraft along a first flight trajectory (see, for example, Abstract, claim 1, the related discussion with respect to flying the receiving/second aircraft, etc. which disclose controlling the flight status and space position of the receiving/second aircraft in a manner so as to align with the transmitting/first aircraft); and flying the transmitting aircraft along a second flight trajectory that maintains the transmit coil within the resonant inductive coupling range of the receive coil (see, for example, Abstract, claim 1, the related discussion with respect to flying the transmitting/first aircraft, etc. which disclose controlling the flight status and space position of the transmitting/first aircraft in a manner so as to align the energy output terminal of the transmitting/first aircraft to output energy to the energy receiving terminal of the receiving/second aircraft), wherein wireless power transfer occurs while the receiving and transmitting aircraft are concurrently flying along (see, for example, Abstract, claim 1, etc. which disclose the transmitting/first aircraft being flown in a first trajectory based upon the flight status and space position of the receiving/second aircraft so as to align said aircrafts in a manner so that wireless power transmission will occur while in flight).
Regarding Claim 22:
Yugang et al. discloses a method for recharging a battery onboard a receiving aircraft, comprising: flying the receiving aircraft and a transmitting aircraft (see, for example, page 7/8 which discloses the steps for a wireless power supply method between a transmitting aircraft and a receiving aircraft: “S2: The automatic positioning module receives the flight status and spatial position signals of the first aircraft and the second aircraft detected by the navigation system, and compares the flight status. The spatial position signal is transmitted to the core processing module, which aligns the first aircraft and the second aircraft at the energy receiving end of the second aircraft, and outputs alignment information to the energy transmission module;…” see also the Abstract which discloses an energy transmission module, an automatic positioning module, and a core processing module are to be included within the power supply system of the aircrafts. See also claim 1 which discloses the automatic positioning module controls the flight status and space position of the first aircraft and the second aircraft) while maintaining a receive coil of an LC circuit onboard the receiving aircraft (see, for example, page 5/8 which discloses the transmitting aircraft includes a primary side circuit so as to output power via a primary coil, as well as a receiving aircraft including a secondary side circuit so as to receive the wireless power transmission as well as page 6/8 which discloses each aircraft, i.e. transmitting and receiving, include resonant structures to carry out the described power transmission; see also claim 2 which discloses the energy receiving end includes a secondary winding located within the second aircraft for example) within a resonant inductive coupling range of a transmit coil of an LC circuit connected to an alternating current source onboard the transmitting aircraft (see, for example, claim 2 which discloses the energy output terminal of the transmitting aircraft comprising a rectification and filtering power factor correction module, and a high-frequency inverter module configured to provide AC power to the primary winding. See also claim 1, page 6/8, etc. which discloses the receiving aircraft is to be positioned so as to be in range of the transmitting aircraft thereby being within coupling range to receive wireless power transmission, as well as each aircraft, i.e. transmitting and receiving, include resonant structures to carry out the described power transmission); generating an alternating current in the alternating current source onboard the transmitting aircraft, which alternating current has a frequency equal to a resonant frequency of the LC circuit onboard the receiving aircraft (see, for example, page 5/8 which discloses the primary side circuit comprises a power source for supplying an input 220v alternating current, which is then to be rectified and further converted into high-frequency alternating current to be transmitted to the receiving aircraft); transducing the alternating current received by the transmit coil to a magnetic field that oscillates at the resonant frequency and has magnetic flux lines that intersect the (emphasis added) receive coil (see, for example, page 5/8 which discloses the primary side circuit comprises a power source for supplying an input 220v alternating current, which is then to be rectified and further converted into high-frequency alternating current to be transmitted to the receiving aircraft); transducing the oscillating magnetic field detected by the receive coil to alternating current having the resonant frequency (see, for example, page 5/8 which discloses the receiving aircraft will receive, from the generated magnetic field created by the primary coil, energy which is to be rectified and filtered); converting the induced alternating electric current to a direct current (see, for example, page 5/8 which discloses the receiving aircraft will receive, from the generated magnetic field created by the primary coil, energy which is to be rectified and filtered so as to output a direct current); and charging the battery using at least some of the direct current (see, for example, pages 5/8 and 6/8 which disclose the power transmission as well as the receiving aircraft comprising the receiving circuitry rectifying and outputting said DC power to the battery so as to be charged). While Yugang teaches a respective transmitting and receiving aircraft, Yugang fails to explicitly teach wherein the transmit coil is incorporated in a wing of the transmitting aircraft and the receive coil is incorporated in a wing of the receiving aircraft.
However, Bommer discloses wherein the transmit coil is incorporated in a wing of the transmitting aircraft and the receive coil is incorporated in a wing of the receiving aircraft (Fig.’s 1-2, 5, and 7, wireless equipment 160a-160e incorporated within wing(s) 130 comprised of various cavities for housing transmitter/receiver equipment, step 720, etc. , and their related discussion; see, for example, paragraphs 0012-0018, 0027, 0048, etc. As discussed within paragraph 0015, for example, the wings 130 of an aircraft may be treated as a structure having multiple cavities bounded by skin panels. Fig. 2 of Bommer provides an example of a cavity 220 bounded by skin 200. Paragraph 0027 of Bommer goes on to further teach that “A variety of antennas can be designed and configured to allow for RF signal or power to be coupled from one isolated cavity to another.” Fig. 5 also shows a visual representation as to how respective cavities (i.e. C1 and C2) may incorporate transmitter and receiver components so as to carry out power transmission. Furthermore, Fig. 7, step 720 along with associated paragraph 0048 state that cavity resonators may be incorporated into the selected aircraft structures (i.e. the wing of an aircraft, which as discussed in paragraph 0015 may have multiple cavities)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yugang to incorporate transmit and receive coils within a wing of a respective aircraft as taught within Bommer so as ensure the coils will be positioned within an accessible and maneuverable location associated with each aircraft thereby allowing for variations in aircraft location which will further enhance and facilitate wireless power transmission. It should also be noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the various power transmission coils of Yugang, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the selection or rearranging of the transmitting and receiving components associated with an aircraft is believed to fall within the range of one having ordinary skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugang et al. (WO 2015/003430 A1) in view of Bommer (U.S. Patent Publication Number 2009/0184877) and in further view of Bennett (U.S. Patent Publication Number 2010/0036773).
Regarding Claim 14:
Yugang et al. discloses a battery recharging system comprising: a flying receiving aircraft comprising a receive coil (see, for example, page 7/8 which discloses the steps for a wireless power supply method between a transmitting aircraft and a receiving aircraft: “S2: The automatic positioning module receives the flight status and spatial position signals of the first aircraft and the second aircraft detected by the navigation system, and compares the flight status. The spatial position signal is transmitted to the core processing module, which aligns the first aircraft and the second aircraft at the energy receiving end of the second aircraft, and outputs alignment information to the energy transmission module;…” see also the Abstract which discloses an energy transmission module, an automatic positioning module, and a core processing module are to be included within the power supply system of the aircrafts. See also claim 1 which discloses the automatic positioning module controls the flight status and space position of the first aircraft and the second aircraft; see also page 5/8 which discloses the transmitting aircraft includes a primary side circuit so as to output power via a primary coil, as well as a receiving aircraft including a secondary side circuit so as to receive the wireless power transmission; see also claim 2 which discloses the energy receiving end includes a secondary winding located within the second aircraft for example), a capacitor connected to the receive coil (see, for example, figure 3, page 5/8, etc. which discloses a primary compensation capacitor Cs connected to the secondary winding Ls), a rectifier connected to the receive coil and to the capacitor for converting alternating current from the receive coil and capacitor into direct current (see, for example, figure 3, claim 2, etc. which discloses the receiving aircraft will receive the wirelessly transmitted power via the secondary winding and in turn rectify said power, via a rectifying and filtering power adjustment module, so as to transmit to the electrical equipment associated with said receiving aircraft); and a battery, wherein the system is configured to charge the battery using direct current produced from alternating current induced in the receive coil and alternating current produced by the capacitor (see, for example, claim 2, page 5/8, 6/8, etc. which disclose the receiving aircraft providing the rectifier DC power to the various electrical equipment such as the battery which may require charging); a flying transmitting aircraft comprising a transmit coil (see, for example, page 7/8 which discloses the steps for a wireless power supply method between a transmitting aircraft and a receiving aircraft: “S2: The automatic positioning module receives the flight status and spatial position signals of the first aircraft and the second aircraft detected by the navigation system, and compares the flight status. The spatial position signal is transmitted to the core processing module, which aligns the first aircraft and the second aircraft at the energy receiving end of the second aircraft, and outputs alignment information to the energy transmission module;…” see also the Abstract which discloses an energy transmission module, an automatic positioning module, and a core processing module are to be included within the power supply system of the aircrafts. See also claim 1 which discloses the automatic positioning module controls the flight status and space position of the first aircraft and the second aircraft; see also page 5/8 which discloses the transmitting aircraft includes a primary side circuit so as to output power via a primary coil, as well as a receiving aircraft including a secondary side circuit so as to receive the wireless power transmission), a capacitor connected to the transmit coil (see, for example, figure 3, page 5/8, etc. which discloses a primary compensation capacitor Cp connected to the primary winding Lp), and an alternating current source connected to the (see, for example, claim 2 which discloses the energy output terminal of the transmitting aircraft comprising a rectification and filtering power factor correction module, and a high-frequency inverter module configured to provide AC power to the primary winding. See also claim 1, page 6/8, etc. which discloses the receiving aircraft is to be positioned so as to be in range of the transmitting aircraft thereby being within coupling range to receive wireless power transmission), wherein the receive coil and the transmit coil are separated by a distance within a resonant inductive coupling range during flight while the alternating current source is supplying alternating current to the transmit coil and the capacitor (see, for example, claim 2 which discloses the energy output terminal of the transmitting aircraft comprising a rectification and filtering power factor correction module, and a high-frequency inverter module configured to provide AC power to the primary winding. See also claim 1, page 6/8, etc. which discloses the receiving aircraft is to be positioned so as to be in range of the transmitting aircraft during flight thereby being within coupling range to receive wireless power transmission). While Yugang teaches a first and second flying aircraft comprising respective transmit and receive coils incorporated therein, Yugang fails to explicitly teach said aircrafts having a first and second wing, and a tail. 
However, Bommer discloses an aircraft comprising first and second wings (Fig. 1, wings 130 and their related discussion; see, for example, paragraph 0014), a tail (Fig. 1, tail as shown made of horizontal and vertical stabilizers 140 and 150, and their related discussion; see, for example, paragraph 0014), and a coil incorporated in one of the first and second wings of the aircraft (Fig.’s 1-2, wireless equipment 160a-160d including antenna and associated electromagnetic coupling structures placed along wings 130 as shown, and their related discussion; see, for example, paragraph 0036, claim 22, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yugang so as to explicitly teach an aircraft having wings and a tail, as well as incorporating respective power transfer coils within said wings of the aircrafts, as taught within Bommer since it is well known for aircrafts, such as airplanes, to include wings and tails as known structure, as well as to provide wireless power transfer components within a location that will be easily accessible to reach and maneuver around so as to optimize power transfer efficiency between aircrafts, as well as to place said components in a location such that the location will potentially provide shielding from the ambient environment, limit potential disruptions, etc. (see paragraph 0021). It should be further noted as well that the selection, or rearrangement of parts, involves only routine skill in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Furthermore, while Modified Yugang teaches a compensation capacitor connected to each coil as well as charging of a battery, Modified Yugang fails to explicitly disclose said compensation capacitor tuning the coils to a resonant frequency, and a dedicated “battery charger” to perform said charging.
 However, in an attempt to expedite prosecution, Bennett discloses a capacitor connected to the receive coil for tuning the receive coil to a resonant frequency (Fig. 1, receiving coupling component 141 with resonant coil shown, and their related discussion; see, for example, paragraph 0034 which discloses associated tuning elements such as capacitors for tuning the resonating coil); a battery charger connected to receive direct current from the rectifier (Fig.’s 1-2 and 8, power charging controller 119/215/815 and their related discussion; see, for example, paragraphs 0036, 0049, etc.), and a battery (Fig.’s 1-2 and 8, rechargeable battery 129/233/813 and their related discussion), wherein the battery charger is configured to charge the battery using direct current produced from alternating current induced in the receive coil and alternating current produced by the capacitor (Fig.’s 1-2 and 8, power charging controller 119/215/815, rechargeable battery 129/233/813, and their related discussion; see, for example, paragraphs 0036, 0049, etc.); and a capacitor connected to the transmit coil for tuning the transmit coil to the resonant frequency (Fig. 1, sending resonant coupling component 131 and its related discussion; see, for example, paragraphs 0033-0034 which disclose utilizing a capacitor as a tuning component as well as paragraph 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yugang to explicitly show and incorporate resonant power circuitry, such as a tuning capacitor as disclosed within Bennett so as to provide a way to properly tune the coils of the system so as to match a desired resonant frequency thereby providing greater and more efficient control over the power transfer so as to potentially optimize or in the least improve overall power transfer efficiency. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yugang to include a dedicated battery charger, as further taught within Bennett, so as to employ more robust control over the power being received by the receiving aircraft so as to establish a more complete power reception circuit capable of dynamic control over the recharging of said battery.  
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugang et al. (WO 2015/003430 A1) in view of Bommer (U.S. Patent Publication Number 2009/0184877) in further view of Bennett (U.S. Patent Publication Number 2010/0036773) and in further view of Ichikawa (U.S. Patent Publication Number 2012/0235508).
Regarding Claims 12 and 15:
Modified Yugang teaches the limitations of the preceding claim 14. While Modified Yugang, in further view of Bennett, discloses further comprising a relay disposed within a resonant inductive coupling range of the receive/transmit coil (Fig. 5, relay 510 and its related discussion), Modified Yugang fails to explicitly teach said relay as being a relay coil.
However, in an attempt to expedite prosecution, Ichikawa discloses a relay coil disposed within a resonant inductive coupling range of the receive/transmit coil (Fig. 1, resonance coil 101 acting as a relay coil for load coil 102 as well as resonance coil 141 acting as a relay coil for power supply coil 142, and their related discussion; see, for example, paragraphs 0075, 0082, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yugang to incorporate a relay coil, as shown within Ichikawa, so as to potentially extend the distance in which power signals may be transmitted as well as to amplify said signals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836